Citation Nr: 1716336	
Decision Date: 05/15/17    Archive Date: 05/22/17

DOCKET NO.  15-16 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance or being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel



INTRODUCTION

The Veteran had honorable active duty service from July 1948 to June 1957.  He is in receipt of a Purple Heart, which denotes his participation in combat.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in November 2013 and April 2014, both of which denied entitlement to SMC.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's does not have anatomical loss or loss of use of both feet, or one hand and one foot due to service connected disabilities, nor does he suffer from service-connected blindness in both eyes with visual acuity of 5/200 or less; he         is not shown to be permanently bedridden or so helpless that he is in need of the regular aid and attendance of another person solely as a result of service-connected disabilities.

2.  The Veteran does not have any service-connected disabilities evaluated as 100 percent disabling and entitlement to a total disability rating for compensation based on individual unemployability (TDIU) was established based on consideration of the combined functional impact of the Veteran's service-connected disabilities rather than on a single disability.  


CONCLUSION OF LAW

The criteria for special monthly compensation based on the need for regular aid and attendance or being housebound have not been met.  38 U.S.C.A. § 1114 (l) and (s) (West 2014); 38 C.F.R. § 3.350 (b) and (i) (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim. VA's duty to notify was satisfied by a letter in January 2013.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including medical treatment records and VA examination reports.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

SMC at the aid and attendance rate is payable to a Veteran for anatomical loss or loss of use of both feet or one hand and one foot, blindness in both eyes with visual acuity of 5/200 or less, or being permanently bedridden or so helpless as a result        of service-connected disability that he or she is in need of the regular aid and attendance of another person.  38 U.S.C.A. § 1114(l) (West 2014); 38 C.F.R.               § 3.350(b) (2016). 

Factors considered to determine whether regular aid and attendance is needed include: inability to dress or undress himself, or to keep himself ordinarily clean     and presentable; frequent need to adjust special prosthetic or orthopedic appliances which by reason of the particular disability requires aid (this does not include adjustment of appliances that persons without any such disability would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect a claimant from the hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a) (2016). 

It is not required that all of the disabling conditions enumerated in 38 C.F.R. § 3.352(a) be found to exist before a favorable decision is permissible.  Particular personal functions which the Veteran is unable to perform should be considered      in connection with his condition as a whole.  It is only necessary that the evidence establish that he is so helpless as to need regular aid and attendance, not that there     is a constant need.  38 C.F.R. § 3.352(a) (2016); Turco v. Brown, 9 Vet. App. 222 (1996).  It is logical to infer, however, a threshold requirement that "at least one of the enumerated factors be present."  Id. at 224. "Bedridden" will be that condition which, by virtue of its essential character, actually requires that the claimant    remain in bed.  The fact that a claimant has voluntarily taken to bed or that a      doctor has prescribed rest in bed for a greater or lesser part of the day to promote convalescence or cure is insufficient.  38 C.F.R. § 3.352(a) (2016). 

To establish entitlement to SMC based on housebound status under 38 U.S.C.A.       § 1114(s), the evidence must show that a veteran has a single service-connected disability evaluated as 100 percent disabling and an additional service-connected disability, or disabilities, evaluated as 60 percent or more disabling that is separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; or, the veteran has a single service-connected disability evaluated as 100 percent disabling and due solely          to service-connected disability or disabilities, the Veteran is permanently and substantially confined to his or her immediate premises.  38 C.F.R. § 3.350(i) (2016).  The Court of Appeals for Veterans Claims (Court) has emphasized that a TDIU premised on a single disability may satisfy the requirements for entitlement to SMC under 38 U.S.C.A. § 1114 (s).  See Bradley v. Shinseki, 22 Vet. App. 280, 293 (2008); see also Buie v. Shinseki, 24 Vet. App. 242, 249-250 (2010).

In this case, the Veteran does not have any service-connected disabilities evaluated as 100 percent disabling, and entitlement to TDIU was established based on consideration of the combined functional impact of the Veteran's service-connected disabilities rather than on a single disability.  See March 1999 rating decision.  As such, the preponderance of the evidence is against the claim for SMC on the basis of being housebound.

The Veteran is currently service connected for bilateral varicose veins, right knee disabilities, right shoulder disability, right elbow gunshot wound residuals, left leg and pelvis gunshot wound residuals, left wrist gunshot wound residuals, infectious hepatitis, and scars.  His combined rating for all disabilities is 80 percent.  Loss of use of any extremity has not been established, nor is such shown by the evidence.  He is not service-connected for his back disability or an eye disability.

The Veteran underwent examination for housebound status or permanent need for regular aid and attendance in January 2014.  The complete diagnosis included hypertension, degenerative joint disease, knee degenerative joint disease, shoulder degenerative joint disease and obesity.  The Veteran was 82 years old and weighed just under 223 pounds.  Blood pressure was 139/79, pulse rate was 62, respiratory rate was 18, and gait was unsteady.  The Veteran was able to feed himself and prepare his own meals, though difficulty standing very long due to knee problems was noted.  The Veteran did not need assistance in bathing and tending to other hygiene needs; was not legally blind; and did not require nursing home care.        The Veteran did require medication management, noted to be reminders to take medications and having his caretaker organize his medication and give him B12 shots, but was able to manage his own financial affairs.  The Veteran appeared neat and well-groomed and had control of his bowel and bladder, was able to feed himself, and was able to shave himself.  The examiner indicated that he lost his balance often and was at risk for falls and was unable to stand long.  He drove only near his home within a four mile radius and his daughter transported him to medical appointments.  The Veteran required the use of a cane to walk one half of a block.  

The Veteran was accepted to the VA Home Base Primary Care (HBPC) program for extended community care in July 2013 to provide medical care to the Veteran in his home.  He was to be assessed by a nurse every four to six weeks and on an as needed basis.  The primary reason for admission was difficulty getting to and from appointments.  A history and physical note documented that the Veteran's daughter was concerned about his memory as she had walked into the house and the burners had been left on.  During evaluation, the Veteran was noted to be independent         in activities of daily living and in need of minimal assistance with instrumental activities of daily living. The Veteran agreed to see a psychologist for memory loss.   

The Veteran underwent psychological evaluation in July 2013, at which time he was accompanied by his daughter, who stated that the Veteran had insisted on providing all his wife's care for the last few years even when there are family or paid caregivers present.  The daughter reported the Veteran's wife was scheduled to be discharged back to home from a nursing home the following week and she had hired caregivers to provide 24/7 care for her, but the daughter was concerned that    in spite of hired caregivers, the Veteran would force himself to do more than he is capable and further deplete himself.  She also reported the Veteran's memory had worsened gradually for the last four years.  Cognitive testing was scheduled.  

The occupational therapy clinic was consulted to provide a home visit for initial    home safety/fall risk evaluation and to recommend an appropriate plan of care.  The assessment was conducted in August 2013.  In pertinent part, the Veteran presented with bilateral upper extremity active range of motion and strength within full limit.  A fall risk assessment showed a moderate to *high risk for falls.  It was determined that he could benefit from the issuance of adaptive equipment (raised toilet seat with rails; safety rails for main toilet ;grab bars; tub bench; sock aid; hand held shower).  The Veteran reported that he used his cane when ambulating and verbalized that he did not feel he needed anything additional for ambulation.  An August 2013 nutrition consult revealed that the Veteran was doing all of the shopping and meal preparation; that he endorsed a good appetite; and that he was able to do some household cleaning/yard work.  He planned to receive Meals on Wheels to lighten his cooking burden.  

VA treatment records document that the Veteran underwent neuropsychological evaluation in August 2013 to determine the extent of cognitive impairment.  Deficits noted on evaluation met the criteria for mild cognitive impairment. The Veteran's capacity for decision-making and independent living was intact, but the psychologist noted that he most definitely needed assistance from others for the care of his wife.  

An October 2013 VA treatment record documents that the Veteran spent four to five hours a day caring for his wife.  A November 2013 VA treatment record indicates that the Veteran called asking about a caregiver for his wife. The author wrote that she had tried explaining to him that VA pays for a caregiver for him (which he does not need) but not for his wife.  

In a February 2014 letter from the Veteran's treating physician at the VA North Texas Health Care System, it was reported that the Veteran's request for additional VA benefits for himself and his wife in order to assist with care in his home was supported as the physician believed the Veteran and his wife would benefit from any additional assistance that may be provided.  The physician cut and pasted the Veteran's current problem list and last x-ray as pulled from his chart.  The problem list included cerumen impaction; pernicious anemia; lung nodule; hernia; allergies; ulcer of ankle; hypertension; arthritis; mycosis fungoides; and chronic airway obstruction.  A December 2013 chest CT contained an impression of unchanged very small 2-3 mm left upper lobe nodule (no new nodule or dominant lung mass); cholelithiasis; and unchanged small splenic and left renal cysts.

The Veteran underwent examination for housebound status or permanent need for regular aid and attendance in February 2014.  The diagnoses included varicose veins, bilateral lower extremity, and degenerative joint disease of the knees and lumbar spine.  The Veteran was 83 years old and weighed 226 pounds at five       feet six inches.  He was noted to be overweight and to walk with a cane due to imbalance.  Corrected vision was 200/200.  The examiner reported that the Veteran was able to feed himself but was unable to prepare his own meals.  He needed assistance in bathing and tending to other hygiene needs and the examiner reported that instability required some assistance for safety in showering.  The Veteran was not legally blind and did not require nursing home care.  He did require medication management and was not able to manage his own financial affairs.  It was noted his daughter sorted his medications out and handled the finances.  Imbalance and back pain were the disabilities noted that restricted the listed activities/functions. Posture and general appearance were normal; there were no restrictions of each lower extremity with particular reference to the extent of limitation of motion, ability to feed himself, to button clothing, shave and attend to the needs to nature.  The Veteran's degenerative joint disease of the knees limited walking distances and degenerative joint disease of the spine limited prolonged sitting, standing and walking.  The Veteran left the house one to two times per month.  The Veteran required the use of an aid or another person for required locomotion of one block, and the examiner indicated that the Veteran's daughter took him for medical visits and to shop.  

A July 2014 HBPC treatment plan note indicated that the Veteran ambulated ad     lib in the house and used a single point cane when he went out.  A July 2014          VA nursing home health initial evaluation note documents that the Veteran            was independent in activities of daily living and in need of minimal assistance      with instrumental activities of daily living such as taking medication, meals, housekeeping, laundry, telephone, shopping and finances.  

An October 2014 VA nursing home health note documents that the Veteran's wife passed away two months prior and that he had a private caregiver during the week days and was home alone at night.  Assessment revealed that the Veteran was alert and oriented, well hydrated, and well nourished.  He reported a good appetite and eating without assistance.  

Upon review of the record, the preponderance of the evidence of record is against the claim for entitlement to SMC pursuant to 38 U.S.C.A. § 1114(l) and 38 C.F.R.     § 3.350(b) as a result of service-connected disability.   

The Veteran has not asserted, and none of the medical evidence of record suggests, that he has anatomical loss or loss of use of both feet, one hand and one foot, or service-connected blindness in both eyes with visual acuity of 5/200 or less.  See e.g., VA treatment records; VA examination reports; February 2014 letter from the Veteran's VA treating physician.  

The Veteran reports the need of aid and attendance.  He has asserted needing help cleaning the house and his room; cooking his meals; giving B12 shots/medications and checking blood pressure; grooming, such as cutting toe nails weekly, cutting nose hairs; applying pain cream to arms, legs and feet, and cleaning ears; waking clothes; picking up mail (noting it is not delivered to his home); grocery shopping; driving to doctor's appointments; being cared for when sick; writing checks for household needs; answering the phone/taking messages (noted being due to being hard of hearing); driving places in town; paying bills; doing yard work; keeping up the house; and taking care of mail correspondence.  See February 2013 VA Form 21-4138; see also February 2013 VA Form 21-4142.  In a May 2015 VA Form 9, the Veteran reported that he requires assistance that he pays for.  In a July 2015 statement to the Veteran's congressman, the Veteran's daughter reported that at 85 years of age, her father is unable to care for himself and she had to hire caretakers    to care for him because he was on his own.  She indicated that the Veteran is 100 percent disabled and unable to work.  

The Board acknowledges that an August 2013 occupational therapy consult determined the Veteran could benefit from the issuance of adaptive equipment (raised toilet seat with rails; safety rails for main toilet; grab bars; tub bench; sock aid; hand held shower).  The Board also acknowledges that the February 2014 VA examiner reported that the Veteran needed assistance in bathing and tending to other hygiene needs.  The latter finding, however, appears related to the examiner's report that instability required some assistance for safety in showering, since the same examiner indicated that general appearance was normal and that there were no restrictions in the Veteran's ability to button clothing, shave, and attend to the needs to nature.  In addition, the January 2013 VA examiner reported that the Veteran appeared neat and well-groomed, did not need assistance in bathing and tending to other hygiene needs, and that he was able to shave himself.  Moreover, the Veteran was found to be independent in activities of daily living in July 2013 and July 2014.  In sum, the evidence of record does not document that the Veteran has been unable to dress or undress himself, to keep himself ordinarily clean and presentable, or to attend to wants of nature, solely as a result of service-connected disabilities.  

While the Veteran's service-connected disabilities do cause some impairment in his functioning, to include difficulty standing and imbalance, and that he has been found at risk for falls, there is no evidence he is permanently bedridden; frequently needs     to adjust any orthopedic appliances which by reason of the particular disability requires aid; or that he is unable to feed himself through loss of coordination of upper extremities or through extreme weakness.  Rather, the Veteran is able to leave the house, to include on his own; the only orthopedic aid the Veteran uses regularly is        a cane, which he appears to utilize mostly outside the home; the January 2013 and February 2014 VA examiners determined that he was able to feed himself; and           an October 2014 VA nursing home health note documented he could eat without 
assistance. There is also no evidence that the Veteran requires care or assistance 
on a regular basis to protect him from the hazards or dangers incident to his daily environment as a result of service-connected physical or mental incapacity. Although the Veteran exhibited mild cognitive impairment during neuropsychological evaluation in August 2013, his capacity for decision-making was intact.  Regardless, he is not service connected for cognitive disability.  Further, the Veteran has acquired a private caregiver during the week days since his wife's passing; prior to her death, the Veteran 
was able to care for himself as well as providing care for her, and the caregiver presently helping the Veteran does not spend the night or provide care on weekends.  The Board also notes that the Veteran's July 2013 acceptance the VA HBPC program for extended community care was based primarily on his difficulty getting to and from appointments.  

The evidence as a whole does not support a conclusion that the Veteran is in need   of aid and attendance as a result of his service-connected disabilities.  The Veteran's advanced age cannot be a basis for a grant of SMC.  38 C.F.R. § 4.19.  

For the reasons set forth above, the preponderance of the evidence is against an award of special monthly compensation pursuant to 38 U.S.C.A. § 1114(l) and 38 C.F.R. § 3.350(b).  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

Entitlement to SMC based on the need for regular aid and attendance or being housebound is denied. 



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


